  Case 2:18-cv-16870-CCC-SCM Document 1 Filed 12/05/18 Page 1 of 9 PageID: 1



 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY
 -------------------------------------------------------------------------X
 MARIO LEMOS, individually and on behalf of all others
 similarly situated,
                                                                              CIVIL ACTION NO.
                                             Plaintiff,
                                                                              COMPLAINT
                                 -against-

  EL PUNTO PERUANO, LLC and VITALINO VASQUEZ,

                                              Defendants.
 -------------------------------------------------------------------------X

         Plaintiff Mario Lemos (“Lemos” or “Plaintiff”), individually and on behalf of all others

similarly situated, by his attorneys, Katz Melinger PLLC, complaining of the defendants, El Punto

Peruano, LLC (“Punto Peruano”) and Vitalino Vasquez (“Vasquez”) (collectively, “Defendants”)

respectfully alleges as follows:

                              I. Nature of Action, Jurisdiction, and Venue

         1.       This is an action seeking equitable and legal relief for Defendants’ violations of the

 Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. (“FLSA”), the New

 Jersey Wage and Hour Law, N.J.S.A. 34:11-56(a) et seq. (“NJWHL”), and the New Jersey Wage

 Payment Act, N.J.S.A. 34:11-4.1, et seq. (“NJWPA”).

         2.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331, in that this is an action

 arising under the FLSA.

         3.       This Court has supplemental jurisdiction over the claims arising under the New

 Jersey Wage and Hour Law and the New Jersey Wage Payment Act pursuant to 28 U.S.C. § 1367,

 in that the state law claims are so closely related to Plaintiff’s FLSA claims as to form the same

 case or controversy under Article III of the United States Constitution.
 Case 2:18-cv-16870-CCC-SCM Document 1 Filed 12/05/18 Page 2 of 9 PageID: 2



        4.     Venue is proper in this judicial district under 28 U.S.C. § 1391, as a substantial part

of the events and omissions giving rise to the claims occurred in this judicial district, and

Defendants conduct business through their employees, including Plaintiff, within this judicial

district.

                                            II. Parties

        5.     Plaintiff is an individual residing in the state of New Jersey.

        6.     At all relevant times, Plaintiff was employed by Defendants as defined by FLSA

29 U.S.C. § 203(e), N.J.S.A. 34:11-56a.1(h), and N.J.S.A. 34:11-4.1(b).

        7.     Defendant Punto Peruano is a New Jersey limited liability company located at 36

Watchung Avenue, Plainfield, NJ 07060.

        8.     Punto Peruano is a restaurant that serves Peruvian cuisine to its patrons.

        9.     Defendant Vasquez is an individual residing, upon information and belief, in the

state of New Jersey.

        10.    Upon information and belief, at all relevant times, Vasquez was, and still is, an

owner of Punto Peruano.

        11.    Upon information and belief, at all relevant times, Vasquez was, and still is, an

officer, director, shareholder and/or person in control of Punto Peruano, who exercised significant

control over the company’s operations and had the authority to hire, fire, and discipline employees,

set employees’ work schedules and conditions of employment, determine the rate and method of

payment for employees, and maintain employment records.

        12.    Upon information and belief, at all relevant times, Defendants were responsible for

setting Plaintiff’s schedules and day-to-day activities and for supervising his performance.




                                                 2
 Case 2:18-cv-16870-CCC-SCM Document 1 Filed 12/05/18 Page 3 of 9 PageID: 3



       13.     Upon information and belief, at all relevant times, Defendants had the power to

discipline and terminate Plaintiff.

       14.     Upon information and belief, at all relevant times, Defendants were responsible for

compensating Plaintiff.

       15.     At all relevant times, Plaintiff was a covered employee within the meaning of the

FLSA, the NJWHL, and the NJWPA.

       16.     Upon information and belief, at all relevant times, Defendants’ gross revenues were

and are in excess of $500,000.00 per year.

       17.     Upon information and belief, Defendants operate in interstate commerce.

       18.     Defendants are subject to suit under the statutes alleged above.

                            III. FLSA Collective Action Allegations

       19.     The First Cause of Action in this Complaint, which arises out of the FLSA, is

brought by Plaintiff on behalf of himself and similarly situated persons who were employed since

the date three (3) years prior to the filing of the Complaint and who elect to opt-in to this action

(the “FLSA Collective Plaintiffs”).

       20.     The FLSA Collective Plaintiffs consist of no less than sixteen (16) similarly

situated current and former employees of Defendants, including cooks, dishwashers and other food

preparers, busboys, and waiters, who work or worked in excess of forty (40) hours per workweek

and are victims of Defendants’ common policy and practices that have violated their rights under

the FLSA by, inter alia, willfully denying them overtime wages.

       21.     As part of their regular business practices, Defendants have intentionally, willfully,

and repeatedly harmed Plaintiff and the FLSA Collective Plaintiffs by engaging in a pattern,

practice, and/or policy of violating the FLSA. This policy and pattern or practice includes, inter




                                                 3
 Case 2:18-cv-16870-CCC-SCM Document 1 Filed 12/05/18 Page 4 of 9 PageID: 4



alia, failing to pay employees the applicable overtime rates for all time worked in excess of forty

(40) hours per week.

       22.     Defendants have engaged in their unlawful conduct pursuant to a corporate policy

of minimizing labor costs and denying employees compensation.

       23.     Defendants’ unlawful conduct has been intentional, willful, and in bad faith, and

has caused significant damages to Plaintiff and the FLSA Collective Plaintiffs.

       24.     The FLSA Collective Plaintiffs would benefit from the issuance of a court-

supervised notice of the present lawsuit and the opportunity to join the present lawsuit. Those

similarly situated employees are known to Defendants, are readily identifiable, and are locatable

through Defendants’ records. These similarly situated employees should be notified of and allowed

to opt-in to this action, pursuant to 29 U.S.C. § 216(b).

                                     IV. Factual Allegations

       25.     Plaintiff worked for Defendants as a cook from in or around March 2016 until in or

around March 2018.

       26.     As a cook, Plaintiff’s principal job responsibilities included preparing food,

maintaining inventory of food items, working alongside other cooks employed by Defendants, and

teaching other cooks how to prepare the dishes correctly.

       27.     Plaintiff did not create the menu or any menu items for Defendants; rather, he

merely assisted the chef in preparing food items and performed other manual tasks to assist in the

kitchen and the restaurant.

       28.     Plaintiff did not have the authority to hire, fire, or discipline employees, nor did he

make suggestions or recommendations as to the hiring, firing, or other terms and conditions of the

employment of other employees.




                                                  4
 Case 2:18-cv-16870-CCC-SCM Document 1 Filed 12/05/18 Page 5 of 9 PageID: 5



       29.     Plaintiff did not supervise any employees, nor was he employed in an executive,

professional, administrative, or outside sales capacities.

       30.     As a result, Plaintiff was a non-exempt employee under the FLSA and the NJWHL.

       31.     From in or around March 2016 until in or around December 2016, Plaintiff

regularly worked between six (6) and seven (7) days per week, as follows: 11:00 a.m. to 2:00 a.m.

on Mondays, Tuesdays, and Thursdays through Sundays; and an additional three (3) to five (5)

hours on all but one (1) Wednesday per month, for a total of approximately ninety (90) to ninety-

five (95) hours per workweek.

       32.     From in or around January 2017 until in or around March 2018, Plaintiff regularly

worked between six (6) and seven (7) days per week, as follows: 9:00 a.m. to 9:00 p.m. on

Mondays, Tuesdays, and Thursdays through Sundays; and an additional three (3) to five (5) hours

on all but one Wednesday per month, for a total of approximately seventy-two (72) to seventy-

seven (77) hours per workweek.

       33.     Plaintiff was not afforded meal or rest breaks during his shifts.

       34.     Plaintiff regularly worked in excess of forty (40) hours per week during his

employment with Defendants, yet Defendants failed to compensate him at a rate of one and one-

half times his regular hourly rate of pay for all hours worked in excess of forty (40) hours per

workweek.

       35.     Throughout Plaintiff’s employment with Defendants, Plaintiff was paid $10.00 per

hour for all hours worked, but was not paid overtime premiums for the hours he worked in excess

of forty (40) per workweek.

       36.     Defendants did not track or otherwise record the hours that Plaintiff worked.




                                                  5
 Case 2:18-cv-16870-CCC-SCM Document 1 Filed 12/05/18 Page 6 of 9 PageID: 6



          37.   Defendants knew or should have known that their failure to pay Plaintiff overtime

compensation was a violation of the FLSA and/or acted in reckless disregard of the federal and

state wage and hour laws.

          38.   Defendants’ refusal to pay Plaintiff all wages owed to him is an intentional and

willful violation of the federal and state wage and hour laws.

          39.   Plaintiff sustained substantial damages from the acts and omissions described

herein.

          AS AND FOR A FIRST CAUSE OF ACTION ON BEHALF OF PLAINTIFF,
              INDIVIDUALLY, AND THE FLSA COLLECTIVE PLAINTIFFS
                          (Overtime Violations under the FLSA)

          40.   Plaintiff, individually and on behalf of the FLSA Collective Plaintiffs, repeats and

realleges all prior allegations set forth above.

          41.   Pursuant to the applicable provisions of the FLSA, Plaintiff and the FLSA

Collective Plaintiffs were entitled to overtime compensation of one and one-half times their regular

hourly rates of pay for all hours worked in excess of forty (40) hours per week.

          42.   Plaintiff and the FLSA Collective Plaintiffs regularly worked in excess of forty (40)

hours per week during their employment with Defendants.

          43.   Throughout the relevant time period, Defendants knowingly failed to pay Plaintiff

and the FLSA Collective Plaintiffs overtime wages of one and one-half times their regular hourly

rates of pay for each hour worked in excess of forty (40) hours in a workweek.

          44.   As a result of Defendants’ violations of the law and failure to pay Plaintiff and the

FLSA Collective Plaintiffs the required overtime wages, Plaintiff and the FLSA Collective

Plaintiffs have been damaged and are entitled to recover from Defendants all overtime wages due,

along with all reasonable attorneys’ fees, interest, and costs.




                                                   6
 Case 2:18-cv-16870-CCC-SCM Document 1 Filed 12/05/18 Page 7 of 9 PageID: 7



       45.     As Defendants did not have a good faith basis to believe that their failure to pay

overtime wages was in compliance with the law, Plaintiff and the FLSA Collective Plaintiffs are

entitled to liquidated damages.

       46.     Judgment should be entered in favor of Plaintiff and the FLSA Collective Plaintiffs

and against Defendants on the First Cause of Action in the amount of their respective unpaid

overtime wages, liquidated damages, attorneys’ fees, costs, interest, and such other legal and

equitable relief as this Court deems just and proper.

                      AS AND FOR A SECOND CAUSE OF ACTION
                (Overtime Violations under the New Jersey Wage and Hour Law)

       47.     Plaintiff repeats and realleges all prior allegations set forth above.

       48.     Pursuant to the applicable provisions of N.J.S.A. 34:11-56(a)(4), Plaintiff was

entitled to an overtime hourly wage of one and one-half times his regular hourly rate of pay for all

hours worked in excess of forty (40) hours per week.

       49.     Throughout the relevant time period, Plaintiff regularly worked in excess of forty

(40) hours per week during his employment with Defendants.

       50.     However, Defendants knowingly failed to pay Plaintiff overtime wages of one and

one-half times his regular hourly rate of pay for each hour worked in excess of forty (40) in a

workweek.

       51.     As a result of Defendants’ violations of the law and failure to pay Plaintiff the

required overtime wages, Plaintiff has been damaged and is entitled to recover from Defendants

all wages due to Plaintiff, along with reasonable attorneys’ fees, interest, and costs.

       52.     As Defendants did not have a good faith basis to believe that their failure to pay

overtime wages was in compliance with the law, Plaintiff is entitled to liquidated damages.




                                                  7
 Case 2:18-cv-16870-CCC-SCM Document 1 Filed 12/05/18 Page 8 of 9 PageID: 8



       53.      Judgment should be entered in favor of Plaintiff and against Defendants on the

Second Cause of Action in the amount of Plaintiff’s unpaid overtime wages, liquidated damages,

attorneys’ fees, costs, interest, and such other legal and equitable relief as this Court deems just

and proper.

                        AS AND FOR A THIRD CAUSE OF ACTION
          (Failure to Timely Pay Wages in Violation of New Jersey Wage Payment Act)

       54.      Plaintiff repeats and realleges all prior allegations.

       55.      At all relevant times, Defendants failed to pay Plaintiff the full amount of wages

due, including overtime wages, at least twice during each calendar month, on regular pay days

designated in advance, in violation of N.J.S.A. 34:11-4.2.

       56.      Defendants also failed to pay Plaintiff all wages due, including overtime wages, not

later than the regular payday for the pay period during which his termination took place, in

violation of N.J.S.A. 34:11-4.3.

       57.      As a result of Defendants’ violations of the law and failure to pay Plaintiff all wages

due, including overtime wages, in a timely manner, Plaintiff has been damaged and is entitled to

recover from Defendants all unpaid wages, along with interest and costs.

       58.      Judgment should be entered in favor of Plaintiff and against Defendants on the

Third Cause of Action in the amount of Plaintiff’s unpaid wages, pre- and post-judgment interest,

costs, and such other legal and equitable relief as this Court deems just and proper.



       WHEREFORE Plaintiff prays for relief as follows:

       a) on the First Cause of Action on behalf of himself and the FLSA Collective Plaintiffs

             for all overtime wages due to Plaintiff and the FLSA Collective Plaintiffs, liquidated

             damages, and reasonable attorneys’ fees in an amount to be determined by this Court;



                                                   8
Case 2:18-cv-16870-CCC-SCM Document 1 Filed 12/05/18 Page 9 of 9 PageID: 9



    a) on the Second Cause of Action for all overtime wages due to Plaintiff, liquidated

       damages, and reasonable attorney’s fees in an amount to be determined by this Court;

    b) on the Third Cause of Action for all wages due to Plaintiff;

    c) interest;

    d) costs and disbursements; and

    e) such other and further relief as is just and proper.


    Dated: New York, New York
           December 5, 2018

                                                  /s/ Adam Sackowitz
                                                  Adam Sackowitz
                                                  Katz Melinger PLLC
                                                  280 Madison Avenue, Suite 600
                                                  New York, New York 10016
                                                  (212) 460-0047
                                                  ajsackowitz@katzmelinger.com
                                                  Attorneys for Plaintiff




                                              9
